May 15, 2007 Securities and Exchange Commission 100 “F” Street, N.E. Washington, D.C.20549 Re: TriMas Corporation Filed on Form S-1 Registration No. 333- 136263 Ladies and Gentlemen: In connection with the above-captioned Registration Statement, we wish to advise that between May 4, 2007 and the date hereof 19,453 copies of the Preliminary Prospectus dated May 4, 2007 were distributed as follows: 16,775 to 7 prospective underwriters; 2,459 to 2,459 institutional investors; 140 to 2 prospective dealers; 0 to 0 individuals; 9 to 3 rating agencies and 70 to 6 others. We have been informed by the participating underwriters that they will comply with the requirements of Rule 15c2-8 under the Securities Exchange Act of 1934. We hereby join in the request of the registrant that the effectiveness of the above-captioned Registration Statement, as amended, be accelerated to 3:00pm on May 17, 2007 or as soon thereafter as practicable. Very truly yours, GOLDMAN, SACHS & CO. MERILL LYNCH & CO. As Representatives of the Prospective Underwriters By:_/s/ Goldman, Sachs & Co. (Goldman, Sachs & Co.) On behalf of the Prospective Underwriters
